Citation Nr: 0617877	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  03-07 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability 
rating for sinusitis.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from April 1982 to April 
1985.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 decision of the 
RO that, in part, granted service connection for sinusitis 
evaluated as noncompensable effective August 28, 2000.

In July 2004, the veteran testified during a hearing before 
the undersigned in Washington, D.C.

In October 2004, the Board remanded the issue of entitlement 
to an initial compensable rating for sinusitis for additional 
development.

These matters also come to the Board on appeal from a January 
1997 decision of the RO that, in part, denied service 
connection for hearing loss.  The veteran timely appealed.

The issue of service connection for hearing loss is remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran and his 
representative when further action, on their part, is 
required.


FINDING OF FACT

The veteran's sinusitis is manifested by headaches during the 
spring months, controlled by medications, with occasional 
flare-ups; three to six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting, or greater than 50-percent obstruction 
of a nasal passage or nasal polyps have not been 
demonstrated.  
 

CONCLUSION OF LAW

The criteria for a compensable disability rating for 
sinusitis are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.97, 
Diagnostic Codes 6513, 6522 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through the November 2000 and June 2001 letters, the RO or 
VA's Appeals Management Center (AMC) notified the veteran of 
elements of service connection and the evidence needed to 
establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

The November 2004 letter asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession.

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

The documents meeting the VCAA's notice requirements were 
provided to the veteran before the rating action on appeal.  
Accordingly, there was no prejudice to the veteran in issuing 
the section 5103(a) notice.  His claim was fully developed 
and re-adjudicated by an agency of original jurisdiction 
after notice was provided.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to assign an effective date for sinusitis 
on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board finds no prejudice to the veteran in 
proceeding with a denial of a higher (compensable) initial 
disability rating for sinusitis, as concluded below, because 
any question as to the effective date to be assigned is 
rendered moot.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  He has also been afforded necessary 
examinations.

Because all identified records have been obtained; the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claim; and he has been 
afforded all needed examinations; further assistance would 
not be reasonably likely to substantiate the claim, and 
further notice or assistance are not required.  38 U.S.C.A. 
§ 5103A.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).    However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran's sinusitis was initially rated as noncompensable 
under 38 C.F.R. § 4.97, Diagnostic Code 6513, for chronic 
maxillary sinusitis, and subsequently rated as noncompensable 
under 38 C.F.R. § 4.97, Diagnostic Codes 6599-6522, for 
allergic or vasomotor rhinitis.  A hyphenated diagnostic code 
reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 
4.27).

In evaluating the veteran's disability, the Board will 
consider the criteria of all potentially applicable 
diagnostic codes.  

A noncompensable evaluation is warranted for chronic 
sinusitis with only x-ray manifestations.  A 10 percent 
rating requires one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating requires three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent rating requires osteomyelitis following radical 
surgery or; near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514 (2005).

Under Diagnostic Code 6522, a 10 percent disability rating is 
warranted for allergic or vasomotor rhinitis without polyps, 
but with greater than 50-percent obstruction of the nasal 
passages on both sides or complete obstruction on one side.  
A 30 percent disability rating is warranted for allergic or 
vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic 
Code 6522.

There have been no findings of greater than 50-percent 
obstruction of the nasal passages, or of polyps at any time 
to warrant a compensable disability rating under Diagnostic 
Code 6522.

In this case, x-rays taken of the veteran's sinuses in 
October 2001, November 2003, and July 2005 have shown clear 
and normal sinuses.

During the October 2001 VA examination, the veteran reported 
having headaches, a stuffy nose, and constant drainage during 
the spring months.

In April 2003, the veteran's private physician, Brett 
Christofferson, M.D., noted that the veteran's chronic nasal 
symptoms were minimized substantially by medication, but that 
he had an occasional flare and an occasional sinus infection.

During the November 2003 VA examination, the veteran reported 
symptoms of frequent clear nasal drainage, sneezing, mild 
headaches, nasal obstruction, and scratchy eyes.  He also 
reported that his medications controlled all of these 
symptoms, and that he had not required antibiotics since his 
discharge from service in 1985.  The examiner noted that the 
veteran had not missed any work the past year because of his 
nasal symptoms, and that he had not had any nasal or sinus 
surgery.  The examiner diagnosed allergic rhinitis, 
controlled with medication, and no evidence of sinusitis.

In August 2004, another private physician, Michael W. Sicard, 
M.D., noted that the veteran reported having two or three 
episodes of sinusitis per year with sustained nasal 
congestion, responsive to medication that included a nasal 
steroid spray.  The examiner noted that the veteran underwent 
a treatment course with antibiotics for ten days in March 
2003 for an infection.

On VA examination in July 2005, there was excellent nasal 
airway bilaterally, without evidence of chronic sinus 
disease.  There was no evidence of any crusting, and no nasal 
polyps were present.

The July 2005 VA examiner found no evidence of chronic 
sinusitis, but did note that the veteran had headaches almost 
daily in the spring with symptoms of allergic rhinitis.  The 
veteran's medications helped his headaches; the examiner 
noted no other symptoms and no periods of incapacitation.  
The veteran had not missed any work during the past year due 
to nasal symptoms.

The evidence reflects that, since August 28, 2000, the 
veteran's sinusitis or allergic rhinitis has not approximated 
the criteria for a compensable disability rating under any 
applicable diagnostic code.  Three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting are not shown.

Additionally, the Board finds that there is no showing that 
the veteran's sinusitis or allergic rhinitis has resulted in 
so exceptional or unusual a disability picture, so as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in 
the January 2003 statement of the case). The veteran has 
testified that he is able to handle his day-to-day routine at 
work because of his medications, and has not demonstrated any 
economic impact from the disability.  As such, the veteran's 
sinusitis or allergic rhinitis has not been shown to markedly 
interfere with employment, to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for referral for consideration of an extraschedular 
rating have not been met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the 
criteria for a compensable initial rating were not 
approximated at any time since the August 2000 effective 
date.  38 C.F.R. §§ 4.7, 4.21 (2005).  Hence, there is no 
basis for a staged rating, pursuant to Fenderson, and the 
veteran's claim for a higher evaluation must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

A compensable rating for sinusitis is denied.


REMAND

The veteran has not received a VCAA notice letter with regard 
to the claim for service connection for bilateral hearing 
loss.  

Failure to provide notice as to what evidence is needed to 
substantiate the claim will ordinarily be prejudicial to a 
claimant.  Pelegrini.  The Federal Circuit has held that the 
VCAA requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, No. 
05-7157, slip op. at 8 (Fed. Cir. April 5, 2006) (Mayfield 
II).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should furnish to the 
veteran and his representative a letter 
providing notification required by the 
VCAA as regards the claim for service 
connection of hearing loss.  The letter 
should provide notice as to the type of 
evidence necessary to substantiate the 
claim, what evidence the veteran is 
responsible for obtaining, what evidence 
VA will undertake to obtain, that he 
should provide all relevant evidence in 
his possession; and that pertains to the 
five notice element adopted by the Court 
in Dingess and set forth above.

2.  After completing the requested 
action, the RO or AMC should readjudicate 
the claim on appeal.  If the benefits 
sought remain denied, the RO or AMC 
should furnish a supplemental statement 
of the case (SSOC), before returning the 
case to the Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


